MEMORANDUM **
Sylvia Winter appeals pro se the district court’s order dismissing, for failure to comply with court orders to proceed with discovery, her action alleging that defendant discriminated and retaliated against her in violation of Title VII of the Civil Rights Act of 1964. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion the district court’s dismissal for failure to comply with a court order, Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.1992), and we affirm.
The district court did not abuse its discretion by dismissing Winter’s action because Winter failed to comply with the district court’s orders to participate in discovery. See Hyde & Drath v. Baker, 24 F.3d 1162, 1167 (9th Cir.1994).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.